DETAILED ACTION
The office action is responsive to a preliminary amendment filed on 7/12/19 and is being examined under the first inventor to file provisions of the AIA . Claims 1-22 are pending.

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-6, 8-9, 11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference A Survey on Technologies to Implement Battery Emulators Based on DC/DC Power Converters, written by Hidalgo-Leon et al. in view of Pabon (U.S. PGPub 2011/0057724) in further view of online reference Grid Tied PV/Battery System Architecture and Power Management for Fast Electric Vehicle Charging, written by Badawy in further view of online reference Structural Identifiability of Equivalent Circuit Models for Li-Ion Batteries, written by Grandjean et al.
With respect to claim 1, Hidalgo-Leon et al. discloses “A battery emulator” as [Hidalgo-Leon et al. (Pg. 2, left col., last paragraph, “This survey aims to present the technologies, etc.”, Pg. 3, sec. C. Battery Models, 1st paragraph, “The battery model is the key part, etc.”)];
 “one or more selectable RC filter banks” as [Hidalgo-Leon et al. (Pg. 4, left col., 3rd paragraph, “Fig. 1c) shows a Thevenin electrical, etc.”, Fig. 2)] Examiner’s interpretation: The examiner considers the RC networks to be the RC filter bank, since the one or more RC filter banks includes one or more selectable RC filter banks may each include a plurality of selectable resistors and a plurality of selectable capacitors, see paragraph [0004] of the specification;
 “and the one or more selectable RC filter banks” as [Hidalgo-Leon et al. (Pg. 7, sec. 4, 2nd paragraph, “According to [95] the battery emulators can perform, etc.”)] Examiner’s interpretation: The examiner first notes that the claim language does not state that the controller is directly connected to the one or more RC filter banks.  The examiner considers the microcontroller to be the controller, since the microcontroller is indirectly coupled to a RC filter, where there are a plurality of resistors;
“and configured to: sense a load on the battery emulator” as [Hidalgo-Leon et al. (Pg. 4, left col., 3rd paragraph, “Fig. 1c) shows a Thevenin electrical, etc.”)];
While Hidalgo-Leon et al. teaches a battery emulator that comprises a buck-boost converter as well as one or more selectable RC filter banks, Hidalgo-Leon et al. does not explicitly disclose “an active voltage controlled device; “and a controller coupled to the active voltage controlled device” 
Pabon discloses “an active voltage controlled device” as [Pabon (paragraph [0047], Fig. 4 item 454)] Examiner’s interpretation: The examiner considers the active voltage controlled 
“and a controller coupled to the active voltage controlled device” as [Pabon (paragraph [0047], Fig. 4 items 420 and 454)];
Hidalgo-Leon et al. and Pabon are analogous art because they are from the same field endeavor of analyzing power transferring through a battery.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hidalgo-Leon et al. of having a battery emulator that comprises a buck-boost converter as well as one or more selectable RC filter banks by incorporating an active voltage controlled device; “and a controller coupled to the active voltage controlled device as taught by Pabon for the purpose of delivering high and low power to devices powered by a power supply.
The motivation for doing so would have been because Pabon teaches that by delivering high and low power to devices powered by a power supply, the ability to connect power saving features of a power supply to power efficient load devices can be accomplished (Pabon (paragraph [0006], paragraph [0022] – [0024]).
While the combination of Hidalgo-Leon et al. and Pabon teaches having an active voltage controlled device and one or more selectable RC filter banks Hidalgo-Leon et al. and Pabon, do not explicitly disclose “control the active voltage controlled device responsive to the sensed load so as to implement a low frequency battery transfer function derived from a battery model”
Badawy discloses “control the active voltage controlled device responsive to the sensed load so as to implement a low frequency battery transfer function derived from a battery model” as [Badawy (Pg. 112, sec. 5.5 Low Frequency and Small Signal Modeling, “In this section, a 
Hidalgo-Leon et al., Pabon and Badawy are analogous art because they are from the same field endeavor of analyzing the power management of a battery.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hidalgo-Leon et al. and Pabon of having an active voltage controlled device and one or more selectable RC filter banks by incorporating control the active voltage controlled device responsive to the sensed load so as to implement a low frequency battery transfer function derived from a battery model as taught by Badawy for the purpose of tracking the maximum power provided by the PV sources.
The motivation for doing so would have been because Badawy teaches that tracking the maximum power provided by the PV sources, the ability to improve the system power quality (Badawy (Abstract, Pg. iv, last paragraph).
While the combination of Hidalgo-Leon et al., Pabon and Badawy teaches the active voltage controlled device responsive to the sensed load so as to implement a low frequency battery transfer function, Hidalgo-Leon et al., Pabon and Badawy do not explicitly disclose “and control the one or more selectable RC filter banks responsive to the sensed load so as to implement a high frequency battery transfer function derived from the battery model”
Grandjean et al. discloses “and control the one or more selectable RC filter banks responsive to the sensed load so as to implement a high frequency battery transfer function derived from the battery model”  as [Grandjean et al. (Pg. 2, last paragraph, “A typical ECM often used, etc.”, Fig. 2)];

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hidalgo-Leon et al., Pabon and Badawy of having the active voltage controlled device responsive to the sensed load so as to implement a low frequency battery transfer function by incorporating and control the one or more selectable RC filter banks responsive to the sensed load so as to implement a high frequency battery transfer function derived from the battery model as taught by Grandjean et al. for the purpose of studying structural identifiable Li-ion battery (LIB) models.
The motivation for doing so would have been because Grandjean et al. teaches that by studying structural identifiable Li-ion battery (LIB) models, the ability to collect data for parameter estimation can be improved (Grandjean et al. (Pgs. 13-14, sec. 7, Conclusion, 2nd – 3rd paragraph, “This greatly reduces the confidence, etc.”).

With respect to claim 3, the combination of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. discloses the emulator of claim 1 above, and Pabon further discloses “wherein the active voltage controlled device is a low dropout regulator” as [Pabon (paragraph [0047], Fig. 4 item 454)];

With respect to claim 5, the combination of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. discloses the emulator of claim 1 above, and Hidalgo-Leon et al. further discloses “wherein the one or more selectable RC filter banks each comprise a plurality of selectable resistors and a plurality of selectable capacitors” as [Hidalgo-Leon et al. (Pg. 3, sec. C. nd paragraph, “1) Model types: There are different kind of battery models, etc.”, Pg. 4, left col., 3rd paragraph, “Fig. 1c) shows a Thevenin electrical, etc.”, Fig. 2)];

With respect to claim 6, the combination of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. discloses the emulator of claim 5 above, and Hidalgo-Leon et al. further discloses “wherein the one or more selectable RC filter banks further comprise a configurable series resistance operable by the controller” as [Hidalgo-Leon et al. (Pg. 3, sec. C. Battery Models, 2nd paragraph, “1) Model types: There are different kind of battery models, etc.”, Pg. 4, left col., 3rd paragraph, “Fig. 1c) shows a Thevenin electrical, etc.”, Fig. 2)];

With respect to claim 8, the combination of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. discloses the emulator of claim 1 above, and Pabon further discloses “wherein the controller comprises a communications module configured to interface with a test host” as [Pabon (paragraph [0027], paragraph [0048], Figs. 1-2 and 4)] Examiner’s interpretation: The examiner considers the computer to be the test host, since the test host is a computer, see paragraph [0019] and Fig. 1 item 107 of the specification and drawings; 

With respect to claim 9, the combination of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. discloses the emulator of claim 1 above, and Hidalgo-Leon et al. further discloses “providing an active voltage controlled device configured to implement a low frequency transfer function of a battery model” as [Hidalgo-Leon et al. (Pg. 6, sec. B Bidirectional DC/DC power converter: Multiphase, 1st – 2nd paragraph, “Multiphase converters are widely used, etc.”)];
nd paragraph, “In the case of buck-boost converter, etc.”)];
“and a setting of the one or more selectable RC filter banks to emulate battery performance according to the battery model” as [Hidalgo-Leon et al. (Pg. 4, left col., 3rd paragraph, “Fig. 1c) shows a Thevenin electrical, etc.”, Figs. 1C and 2)];
Pabon discloses “monitoring a load drawn by a device under test and adjusting at least one of a performance of the active voltage controlled device” as [Pabon (paragraph [0044], paragraph [0050] – [0051], Fig. 4)];

With respect to claim 11, the combination of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. discloses the emulator of claim 9 above, and Hidalgo-Leon et al. further discloses “wherein the one or more selectable RC filter banks comprise a plurality of selectable resistors, a plurality of selectable capacitors, and a configurable series resistance” as [Hidalgo-Leon et al. (Pg. 3, sec. C. Battery Models, 2nd paragraph, “1) Model types: There are different kind of battery models, etc.”, Pg. 4, left col., 3rd paragraph, “Fig. 1c) shows a Thevenin electrical, etc.”, Fig. 2)];

With respect to claim 14, the combination of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. discloses the emulator of claim 9 above, and Hidalgo-Leon et al. further discloses “wherein a plurality of parameters corresponding to the battery model are stored in a memory” as [Hidalgo-Leon et al. (Pg. 5, left col., last paragraph, “Fig. 4 shows a typical nd paragraph, “According to [95] the battery emulators, etc.”)] Examiner’s interpretation: The parameters being used for other battery types demonstrates that the parameters are being saved, since they’re used for more than 

With respect to claim 15, the combination of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. discloses the emulator of claim 9 above, and Hidalgo-Leon et al. further discloses “wherein the battery model comprises a plurality of impedance values associated with one or more parameters selected from the group consisting of: battery age; battery capacity; battery composition; battery condition; battery state of charge; and battery temperature.” as [Hidalgo-Leon et al. (Pg. 5, left col., last paragraph, “Fig. 4 shows a typical discharge, etc.”, Table 3, Fig. 4)] Examiner’s interpretation: The examiner considers the discharge curve to be the battery state of charge, since the discharge curve shows how the voltage of the battery changes overtime;

2.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference A Survey on Technologies to Implement Battery Emulators Based on DC/DC Power Converters, written by Hidalgo-Leon et al., Pabon (U.S. PGPub 2011/0057724), online reference Grid Tied PV/Battery System Architecture and Power Management for Fast Electric Vehicle Charging, written by Badawy, online reference Structural Identifiability of Equivalent Circuit Models for Li-Ion Batteries, written by Grandjean et al. in view of online reference Buck Converter Control for Lead Acid Battery Charger using Peak Current Mode, written by Nugroho et al.

With respect to claim 2, the combination of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. discloses the emulator of claim 1 above.
While the combination of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. teaches having a buck-boost converter and having the active voltage controlled device as being a low dropout regulator, Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. do not explicitly disclose “wherein the active voltage controlled device is a buck regulator”
Nugroho et al. discloses “wherein the active voltage controlled device is a buck regulator” as [Nugroho et al. (Abstract, Pg. 687, 3rd paragraph, “In this paper, a prototype of battery, etc.”)];
Hidalgo-Leon et al., Pabon, Badawy, Grandjean et al. and Nugroho et al. are analogous art because they are from the same field endeavor of analyzing the power management of a battery.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. of having a buck-boost converter and having the active voltage controlled device as being a low dropout regulator by incorporating wherein the active voltage controlled device is a buck regulator as taught by Nugroho et al. for the purpose of obtaining a nominal model of a disturbance of a plant based on a small signal approach. 
The motivation for doing so would have been because Nugroho et al. teaches that by obtaining a nominal model of a disturbance of a power plant based on a small signal approach, the ability to determine the output voltage of the developed buck DC-DC converter without a load and with a load (Nugroho et al. (Abstract, Pg. 693, sec. 5 Conclusion).

3.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference A Survey on Technologies to Implement Battery Emulators Based on DC/DC Power Converters, written by Hidalgo-Leon et al., Pabon (U.S. PGPub 2011/0057724), online reference Grid Tied PV/Battery System Architecture and Power Management for Fast Electric Vehicle Charging, written by Badawy, online reference Structural Identifiability of Equivalent Circuit Models for Li-Ion Batteries, written by Grandjean et al. in view of Wallace (U.S. PGPub 2007/0120535).

With respect to claim 4, the combination of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. discloses the emulator of claim 1 above.
While the combination of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. teaches having a buck-boost converter and having the active voltage controlled device as being a low dropout regulator, Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. do not explicitly disclose “wherein the active voltage controlled device is an operational amplifier.”
Wallace discloses “wherein the active voltage controlled device is an operational amplifier” as [Wallace (paragraph [0026], paragraph [0028], Fig. 2)];
Hidalgo-Leon et al., Pabon, Badawy, Grandjean et al. and Wallace are analogous art because they are from the same field endeavor of analyzing power transferring through a battery. 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. of having a buck-boost converter and having the active voltage controlled device as being a low dropout regulator by incorporating wherein the active voltage controlled device is an operational amplifier as taught by Wallace for the purpose of controlling the output voltage of a power converter based in part on the ambient temperature.
.

4.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference A Survey on Technologies to Implement Battery Emulators Based on DC/DC Power Converters, written by Hidalgo-Leon et al., Pabon (U.S. PGPub 2011/0057724), online reference Grid Tied PV/Battery System Architecture and Power Management for Fast Electric Vehicle Charging, written by Badawy, online reference Structural Identifiability of Equivalent Circuit Models for Li-Ion Batteries, written by Grandjean et al. in view of online reference Low-cost Modular Battery Emulator for Battery Management System Testing, written by Di Rienzo et al.

With respect to claim 7, the combination of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. discloses the emulator of claim 1 above.
While the combination of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. teaches having a controller that is interfaced with a test host, Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. do not explicitly disclose “wherein the controller comprises a gas gauge emulation module configured to interface with a gas gauge interface of a device under test”.
Di Rienzo et al. discloses “wherein the controller comprises a gas gauge emulation module configured to interface with a gas gauge interface of a device under test” as [Di Rienzo et al. (Pg. 3, sec. 3 Testing Platform, 1st paragraph, “The platform must be able to emulate, Examiner’s interpretation: The examiner considers the Battery Management System (BMS) to be the gas gauge, since the gas gauge can be a Battery Management System, see paragraph [0037] and paragraph [0042] of the specification;
Hidalgo-Leon et al., Pabon, Badawy, Grandjean et al. and Di Rienzo et al. are analogous art because they are from the same field endeavor of analyzing the power of a battery.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. of having a controller that is interfaced with a test host by incorporating wherein the controller comprises a gas gauge emulation module configured to interface with a gas gauge interface of a device under test as taught by Di Rienzo et al. for the purpose of implementing a battery emulator designed for functional testing of battery management systems at the end of a production line.
The motivation for doing so would have been because Di Rienzo et al. teaches that by implementing a battery emulator designed for functional testing of battery management systems at the end of a production line, the ability to test a battery management system for 12 series connected cells can be accomplished (Di Rienzo et al. (Abstract, Pgs. 5-6, sec. 6 Conclusions, “This paper has presented the design, etc.”).

5.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference A Survey on Technologies to Implement Battery Emulators Based on DC/DC Power Converters, written by Hidalgo-Leon et al., Pabon (U.S. PGPub 2011/0057724), online reference Grid Tied PV/Battery System Architecture and Power Management for Fast Electric Vehicle Charging, written by Badawy, online reference Structural Identifiability of Equivalent Circuit Models for .

With respect to claim 10, the combination of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. discloses the emulator of claim 9 above, and Hidalgo-Leon et al. further discloses “wherein the active voltage controlled device is selected from the group consisting of: a low dropout regulator” as [Pabon (paragraph [0047], Fig. 4 item 454)];
While the combination of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. teaches having a buck-boost converter and having the active voltage controlled device as being a low dropout regulator, Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. do not explicitly disclose “ wherein the active voltage controlled device is selected from the group consisting of a buck regulator”
Nugroho et al. discloses “wherein the active voltage controlled device is selected from the group consisting of a buck regulator” as [Nugroho et al. (Abstract, Pg. 687, 3rd paragraph, “In this paper, a prototype of battery, etc.”)];
Hidalgo-Leon et al., Pabon, Badawy, Grandjean et al. and Nugroho et al. are analogous art because they are from the same field endeavor of analyzing the power management of a battery.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. of having a buck-boost converter and having the active voltage controlled device as being a low dropout regulator by incorporating wherein the active voltage controlled device is 
The motivation for doing so would have been because Nugroho et al. teaches that by obtaining a nominal model of a disturbance of a power plant based on a small signal approach, the ability to determine the output voltage of the developed buck DC-DC converter without a load and with a load (Nugroho et al. (Abstract, Pg. 693, sec. 5 Conclusion).
While the combination of Hidalgo-Leon et al., Pabon, Badawy, Grandjean et al. and Nugroho et al. teaches the active voltage controlled device to be a low dropout regulator or a buck regulator, Hidalgo-Leon et al., Pabon, Badawy, Grandjean et al. and Nugroho et al. do not explicitly disclose “an operational amplifier”
Wallace discloses “wherein the active voltage controlled device is selected from the group consisting of an operational amplifier” as [Wallace (paragraph [0026], paragraph [0028], Fig. 2)];
Hidalgo-Leon et al., Pabon, Badawy, Grandjean et al., Nugroho et al. and Wallace are analogous art because they are from the same field endeavor of analyzing power transferring through a battery. 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hidalgo-Leon et al., Pabon, Badawy, Grandjean et al. and Nugroho et al. of having a buck-boost converter and having the active voltage controlled device as being a low dropout regulator by incorporating wherein the active voltage controlled device is selected from the group consisting of an operational amplifier as taught by Wallace for the purpose of controlling the output voltage of a power converter based in part on the ambient temperature.
.

6.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference A Survey on Technologies to Implement Battery Emulators Based on DC/DC Power Converters, written by Hidalgo-Leon et al., Pabon (U.S. PGPub 2011/0057724), online reference Grid Tied PV/Battery System Architecture and Power Management for Fast Electric Vehicle Charging, written by Badawy, online reference Structural Identifiability of Equivalent Circuit Models for Li-Ion Batteries, written by Grandjean et al. in view of Wallace (U.S. PGPub 2007/0120535).

With respect to claim 12, the combination of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. discloses the emulator of claim 9 above.
While the combination of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. teaches having a battery model, Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. do not explicitly disclose “wherein the battery model is derived from empirical testing”.
Wallace discloses “wherein the battery model is derived from empirical testing” as [Wallace (paragraph [0019])];
Hidalgo-Leon et al., Pabon, Badawy, Grandjean et al. and Wallace are analogous art because they are from the same field endeavor of analyzing power transferring through a battery. 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hidalgo-Leon et al., Pabon, Badawy and 
The motivation for doing so would have been because Wallace teaches that by controlling the output voltage of a power converter based in part on the ambient temperature, the ability to adjust the charging voltage to maintain a float voltage after the initial rapid charge, can be accomplished (Wallace (paragraph [0009] – [0010]).

7.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference A Survey on Technologies to Implement Battery Emulators Based on DC/DC Power Converters, written by Hidalgo-Leon et al., Pabon (U.S. PGPub 2011/0057724), online reference Grid Tied PV/Battery System Architecture and Power Management for Fast Electric Vehicle Charging, written by Badawy, online reference Structural Identifiability of Equivalent Circuit Models for Li-Ion Batteries, written by Grandjean et al. in view of online reference Study on a High-Accuracy Real-Time Algorithm to Estimate SOC of Multiple Battery Cells Simultaneously, written by Luo et al.

With respect to claim 13, the combination of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. discloses the emulator of claim 9 above.
While the combination of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. teaches having a battery model, Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. do not explicitly disclose “wherein the battery model is derived from a theoretical model”.
st paragraph, “High-precision battery model is needed, etc.”)];
Hidalgo-Leon et al., Pabon, Badawy, Grandjean et al. and Luo et al. are analogous art because they are from the same field endeavor of analyzing power transferring through a battery. 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hidalgo-Leon et al., Pabon, Badawy and Grandjean et al. of having a battery model that has a low and high frequency battery transfer functions by incorporating wherein the battery model is derived from a theoretical model as taught by Luo et al. for the purpose of estimating the State of Charge (SOC) of multiple battery cells simultaneously for battery equalization control.
The motivation for doing so would have been because Luo et al. teaches that by estimating the State of Charge (SOC) of multiple battery cells simultaneously for battery equalization control, the ability to determine whether the algorithm can achieve good real-time performance and high accuracy can be accomplished (Luo et al. (Abstract, Pg. 11, sec. 6 Conclusions, 1st – 4th paragraph, “In traditional battery equalization strategy, etc.”).

8.	Claims 16 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference A Survey on Technologies to Implement Battery Emulators Based on DC/DC Power Converters, written by Hidalgo-Leon et al., in view of online reference Low-cost Modular Battery Emulator for Battery Management System Testing, written by Di Rienzo et al. in further view of online reference Multi-Cell Battery Emulator for Advanced Battery Management System Benchmarking, written by Collet et al.
With respect to claim 16, Hidalgo-Leon et al. discloses “A test setup” as [Hidalgo-Leon et al. (Abstract, Pg. 2, left col., last paragraph, “This survey aims to present the technologies, etc.”)];
“a device under test” as [Hidalgo-Leon et al. (Pg. 2, sec. 2 Batteries, 1st paragraph, “The batteries allow to supply electric, etc.”)] Examiner’s interpretation: The examiner considers the “any device” to be the device under test, since the device under test can be a portable electronic device, see paragraph [0020] of the specification;
While Hidalgo-Leon et al. teaches having battery emulators that can behave as an actual battery, Hidalgo-Leon et al. does not explicitly disclose “a battery emulator coupled to the device under test, wherein the battery emulator transparently provides power and battery management system data to the device under test; a test host coupled to the battery emulator, wherein the test host is configured to monitor data received from at least one of the device under test and the battery emulator”
Di Rienzo et al. discloses “a battery emulator coupled to the device under test, wherein the battery emulator transparently provides power and battery management system data to the device under test” as [Di Rienzo et al. (Pg. 3, sec. 3 Testing Platform, 1st paragraph, “The platform must be able to emulate, etc.”, Fig. 2)] Examiner’s interpretation: The examiner considers the BMS Under Test to be the device under test, since the device under test can be a portable electronic device of interest, see paragraph [0020] of the specification;
“a test host coupled to the battery emulator, wherein the test host is configured to monitor data received from at least one of the device under test and the battery emulator” as [Di Rienzo et al. (Pg. 3, sec. 3 Testing Platform, 1st paragraph, “The platform must be able to emulate, etc.”, Fig. 2)];

Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hidalgo-Leon et al. of having battery emulators that can behave as an actual battery by incorporating a battery emulator coupled to the device under test, wherein the battery emulator transparently provides power and battery management system data to the device under test; a test host coupled to the battery emulator, wherein the test host is configured to monitor data received from at least one of the device under test and the battery emulator as taught by Di Rienzo et al. for the purpose of implementing a battery emulator designed for functional testing of battery management systems at the end of a production line.
The motivation for doing so would have been because Di Rienzo et al. teaches that by implementing a battery emulator designed for functional testing of battery management systems at the end of a production line, the ability to test a battery management system for 12 series connected cells can be accomplished (Di Rienzo et al. (Abstract, Pgs. 5-6, sec. 6 Conclusions, “This paper has presented the design, etc.”).
While the combination of Hidalgo-Leon et al. and Di Rienzo et al. teaches having a battery emulator that provides power and battery management system data to a device under test, Hidalgo-Leon et al. and Di Rienzo et al. do not explicitly disclose “the power being provided in accordance with a battery transfer function derived from a battery model; the test host further configured to provide battery model information to the battery emulator”
Collet et al. discloses “the power being provided in accordance with a battery transfer function derived from a battery model” as [Collet et al. (Pg. 1095, left col., last paragraph, “To th – 5th paragraph, “Based on this modeling approach, etc.”)];
“the test host is further configured to provide battery model information to the battery emulator” as [Collet et al. (Pg. 1096, sec. 3A Overview, 1st paragraph, “The benchmarking system includes a stack, etc.”)];
Hidalgo-Leon et al., Di Rienzo et al. and Collet et al. are analogous art because they are from the same field endeavor of analyzing the power of a battery.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hidalgo-Leon et al. and Di Rienzo et al. of having a battery emulator that provides power and battery management system data to a device under test by incorporating the power being provided in accordance with a battery transfer function derived from a battery model; the test host further configured to provide battery model information to the battery emulator as taught by Collet et al. for the purpose of emulating individual cells of a series connected string.
The motivation for doing so would have been because Collet et al. teaches that by emulating individual cells of a series connected string, the ability to enable an efficient and reproducible way to benchmark battery management systems can be accomplished (Collet et al., Abstract).

With respect to claim 21, the combination of Hidalgo-Leon et al., Di Rienzo et al. and Collet et al. discloses the test setup of claim 16 above, and Hidalgo-Leon et al. further discloses “wherein a plurality of parameters corresponding to the battery module are stored in a memory of at least one of the test host and the battery emulator” as [Hidalgo-Leon et al. (Pg. 5, left col., nd paragraph, “According to [95] the battery emulators, etc.”)] Examiner’s interpretation: The parameters being used for other battery types demonstrates that the parameters are being saved, since they’re used for more than one type of battery;

With respect to claim 22, the combination of Hidalgo-Leon et al., Di Rienzo et al. and Collet et al. discloses the test setup of claim 16 above, and Hidalgo-Leon et al. further discloses “wherein the battery model comprises a plurality of impedance values associated with one or more parameters selected from the group consisting of: battery age; battery capacity; battery composition; battery condition; battery state of charge; and battery temperature” as [Hidalgo-Leon et al. (Pg. 5, left col., last paragraph, “Fig. 4 shows a typical discharge, etc.”, Table 3, Fig. 4)] Examiner’s interpretation: The examiner considers the discharge curve to be the battery state of charge, since the discharge curve shows how the voltage of the battery changes overtime;

9.	Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference A Survey on Technologies to Implement Battery Emulators Based on DC/DC Power Converters, written by Hidalgo-Leon et al., online reference Low-cost Modular Battery Emulator for Battery Management System Testing, written by Di Rienzo et al., online reference Multi-Cell Battery Emulator for Advanced Battery Management System Benchmarking, written by Collet et al. in view of Pabon (U.S. PGPub 2011/0057724) in further view of online reference Grid Tied PV/Battery System Architecture and Power Management for Fast Electric Vehicle Charging, written by Badawy in further view of online reference Structural Identifiability of Equivalent Circuit Models for Li-Ion Batteries, written by Grandjean et al.
With respect to claim 17, the combination of Hidalgo-Leon et al., Di Rienzo et al. and Collet et al. discloses the test setup of claim 16 above, and Hidalgo-Leon et al. further discloses “one or more selectable RC filter banks” as [Hidalgo-Leon et al. (Pg. 4, left col., 3rd paragraph, “Fig. 1c) shows a Thevenin electrical, etc.”, Fig. 2)] Examiner’s interpretation: The examiner considers the RC networks to be the RC filter bank, since the one or more RC filter banks includes one or more selectable RC filter banks may each include a plurality of selectable resistors and a plurality of selectable capacitors, see paragraph [0004] of the specification;
“a controller coupled to the one or more selectable RC filter banks” as [Hidalgo-Leon et al. (Pg. 7, sec. 4, 2nd paragraph, “According to [95] the battery emulators can perform, etc.”)] Examiner’s interpretation: The examiner first notes that the claim language does not state that the controller is directly connected to the one or more RC filter banks.  The examiner considers the microcontroller to be the controller, since the microcontroller is indirectly coupled to a RC filter, where there are a plurality of resistors;
“sense a load on the battery emulator” as [Hidalgo-Leon et al. (Pg. 4, left col., 3rd paragraph, “Fig. 1c) shows a Thevenin electrical, etc.”)];
Collet et al. discloses “receive battery model information from the test host” as [Collet et al. (Pg. 1096, sec. 3A Overview, 1st paragraph, “The benchmarking system includes a stack, etc.”)];
While the combination of Hidalgo-Leon et al., Di Rienzo et al. and Collet et al. teaches a battery emulator that comprises a buck-boost converter as well as one or more selectable RC filter banks, Hidalgo-Leon et al., Di Rienzo et al. and Collet et al. do not explicitly disclose “an active voltage controlled device; a controller coupled to the active voltage controlled device”
Examiner’s interpretation: The examiner considers the active voltage controlled device to be a low dropout regulator (LDO), since considers the active voltage controlled device can be a low dropout regulator, see paragraph [0004] of the specification;
“and a controller coupled to the active voltage controlled device” as [Pabon (paragraph [0047], Fig. 4 items 420 and 454)];
Hidalgo-Leon et al., Di Rienzo et al., Collet et al. and Pabon are analogous art because they are from the same field endeavor of analyzing power transferring through a battery.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hidalgo-Leon et al., Di Rienzo et al. and Collet et al. of having a battery emulator that comprises a buck-boost converter as well as one or more selectable RC filter banks by incorporating an active voltage controlled device; “and a controller coupled to the active voltage controlled device as taught by Pabon for the purpose of delivering high and low power to devices powered by a power supply.
The motivation for doing so would have been because Pabon teaches that by delivering high and low power to devices powered by a power supply, the ability to connect power saving features of a power supply to power efficient load devices can be accomplished (Pabon (paragraph [0006], paragraph [0022] – [0024]).
While the combination of Hidalgo-Leon et al., Di Rienzo et al., Collet et al. and Pabon teaches having an active voltage controlled device and one or more selectable RC filter banks, Hidalgo-Leon et al., Di Rienzo et al., Collet et al. and Pabon do not explicitly disclose “control the active voltage controlled device responsive to the sensed load so as to implement a low frequency battery transfer function derived from a battery model”

Hidalgo-Leon et al., Di Rienzo et al., Collet et al., Pabon and Badawy are analogous art because they are from the same field endeavor of analyzing the power management of a battery.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hidalgo-Leon et al., Di Rienzo et al., Collet et al. and Pabon of having an active voltage controlled device and one or more selectable RC filter banks by incorporating control the active voltage controlled device responsive to the sensed load so as to implement a low frequency battery transfer function derived from a battery model as taught by Badawy for the purpose of tracking the maximum power provided by the PV sources.
The motivation for doing so would have been because Badawy teaches that tracking the maximum power provided by the PV sources, the ability to improve the system power quality (Badawy (Abstract, Pg. iv, last paragraph).
While the combination of Hidalgo-Leon et al., Di Rienzo et al., Collet et al., Pabon and Badawy teaches the active voltage controlled device responsive to the sensed load so as to implement a low frequency battery transfer function, Hidalgo-Leon et al., Di Rienzo et al., Collet et al., Pabon and Badawy do not explicitly disclose “and control the one or more selectable RC filter banks responsive to the sensed load so as to implement a high frequency battery transfer function derived from the battery model information”

Hidalgo-Leon et al., Di Rienzo et al., Collet et al., Pabon, Badawy and Grandjean et al. are analogous art because they are from the same field endeavor of analyzing the power management of a battery.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hidalgo-Leon et al., Di Rienzo et al., Collet et al., Pabon and Badawy of having the active voltage controlled device responsive to the sensed load so as to implement a low frequency battery transfer function by incorporating and control the one or more selectable RC filter banks responsive to the sensed load so as to implement a high frequency battery transfer function derived from the battery model as taught by Grandjean et al. for the purpose of studying structural identifiable Li-ion battery (LIB) models.
The motivation for doing so would have been because Grandjean et al. teaches that by studying structural identifiable Li-ion battery (LIB) models, the ability to collect data for parameter estimation can be improved (Grandjean et al. (Pgs. 13-14, sec. 7, Conclusion, 2nd – 3rd paragraph, “This greatly reduces the confidence, etc.”).

With respect to claim 18, the combination of Hidalgo-Leon et al., Di Rienzo et al., Collet et al., Pabon, Badawy and Grandjean et al. discloses the test setup of claim 17 above, and Di Rienzo et al. further discloses “wherein the controller comprises a gas gauge emulation module configured to interface with a gas gauge interface of a device under test” as [Di Rienzo st paragraph, “The platform must be able to emulate, etc.”)] Examiner’s interpretation: The examiner considers the Battery Management System (BMS) to be the gas gauge, since the gas gauge can be a Battery Management System, see paragraph [0037] and paragraph [0042] of the specification;

10.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference A Survey on Technologies to Implement Battery Emulators Based on DC/DC Power Converters, written by Hidalgo-Leon et al., online reference Low-cost Modular Battery Emulator for Battery Management System Testing, written by Di Rienzo et al., online reference Multi-Cell Battery Emulator for Advanced Battery Management System Benchmarking, written by Collet et al. in view of Wallace (U.S. PGPub 2007/0120535).

	With respect to claim 19, the combination of Hidalgo-Leon et al., Di Rienzo et al. and Collet et al. discloses the test setup of claim 16 above.
While the combination of Hidalgo-Leon et al., Di Rienzo et al. and Collet et al. teaches having a battery model, Hidalgo-Leon et al., Di Rienzo et al. and Collet et al. do not explicitly disclose “wherein the battery model comprises data derived from empirical testing”
Wallace discloses “wherein the battery model comprises data derived from empirical testing” as [Wallace (paragraph [0019])];
Hidalgo-Leon et al., Di Rienzo et al., Collet et al. and Wallace are analogous art because they are from the same field endeavor of analyzing power transferring through a battery. 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hidalgo-Leon et al., Di Rienzo et al. and 
The motivation for doing so would have been because Wallace teaches that by controlling the output voltage of a power converter based in part on the ambient temperature, the ability to adjust the charging voltage to maintain a float voltage after the initial rapid charge, can be accomplished (Wallace (paragraph [0009] – [0010]).

11.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference A Survey on Technologies to Implement Battery Emulators Based on DC/DC Power Converters, written by Hidalgo-Leon et al., online reference Low-cost Modular Battery Emulator for Battery Management System Testing, written by Di Rienzo et al., online reference Multi-Cell Battery Emulator for Advanced Battery Management System Benchmarking, written by Collet et al. in view of online reference Study on a High-Accuracy Real-Time Algorithm to Estimate SOC of Multiple Battery Cells Simultaneously, written by Luo et al.

	With respect to claim 20, the combination of Hidalgo-Leon et al., Di Rienzo et al. and Collet et al. discloses the test setup of claim 16 above.
While the combination of Hidalgo-Leon et al., Di Rienzo et al. and Collet et al. teaches having a battery model, Hidalgo-Leon et al., Di Rienzo et al. and Collet et al. do not explicitly disclose “wherein the battery model comprises data derived from a theoretical model”
st paragraph, “High-precision battery model is needed, etc.”)];
Hidalgo-Leon et al., Di Rienzo et al., Collet et al. and Luo et al. are analogous art because they are from the same field endeavor of analyzing power transferring through a battery. 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Hidalgo-Leon et al., Di Rienzo et al. and Collet et al. of having a battery model that has a low and high frequency battery transfer functions by incorporating wherein the battery model is derived from a theoretical model as taught by Luo et al. for the purpose of estimating the State of Charge (SOC) of multiple battery cells simultaneously for battery equalization control.
The motivation for doing so would have been because Luo et al. teaches that by estimating the State of Charge (SOC) of multiple battery cells simultaneously for battery equalization control, the ability to determine whether the algorithm can achieve good real-time performance and high accuracy can be accomplished (Luo et al. (Abstract, Pg. 11, sec. 6 Conclusions, 1st – 4th paragraph, “In traditional battery equalization strategy, etc.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of Lowy (U.S. PGPub 2013/0175996) is characterizing a storage battery from measurements of voltage versus time for different loads.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147                                                                                                                                                                                                        



/BERNARD E COTHRAN/Examiner, Art Unit 2147